DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant's communication filed 05/05/2022 in response to PTO Office Action mailed 02/17/2022. The Applicant's remarks and amendments to the claims and/or the specification were considered with the results that follow.
In response to the last Office Action, claims 1-5, 8-12, and 15-20 are currently amended.  As a result, claims 1-20 are pending in this application.

The rejections to claims 1-7 and 15-20 under 35 U.S.C. 101 have been withdrawn due to the amendment filed 05/05/ 2022.  

After thorough search and examination of the present application and in light of the prior art made of record, claims 1-20 are allowed.

Reasons for Allowance
The record of the prosecution history of this application as a whole makes clear evident Examiner’s reasons for allowing claims 1-20. The prior art of record fails to teach or suggest the limitations argued by applicant. The claims are allowed because of the combination of other limitations in the claims and the limitations argued by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.'' 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG K. Chau whose telephone number is 571-270-1745.  The examiner can normally be reached on Monday-Friday 7:30AM-4:00PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUNG K CHAU/Primary Examiner, Art Unit 2153